Exhibit 10.3(b)

 

 DEFERRED BONUS AGREEMENT

 

This Deferred Bonus Agreement (this “Agreement”) is made by and between [Insert
applicable employing entity] (the “Company”) and [●] (“Employee”), effective as
of [●] (the “Effective Date”).  Each of Company and Employee is sometimes
referred to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company desires to provide Employee the opportunity to earn a
deferred bonus on the terms and conditions, and for the consideration,
hereinafter set forth. 

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

 

ARTICLE I

DEFERRED BONUS

 

Section 1.1 Deferred Bonus.  Employee shall participate in the Nabors
Industries, Inc. Executive Deferred Compensation Plan, as amended, restated, or
otherwise modified from time to time (the “Plan”), in accordance with the
following terms:

 

(a) If not previously established, the Company shall establish a deferred
compensation account for Employee’s benefit under the Plan (the “Account”).  On
[●], the Company will credit [●] Dollars ($[●]) to a subaccount established
under the Account (the “Subaccount”).  Employee shall elect, in accordance with
the procedures established from time to time by the Plan Administrator (as
defined in the Plan), the manner in which the amounts credited to the Subaccount
shall be deemed to be invested from among the Funds (as defined in the Plan)
made available under the Plan from time to time, which Funds include a deemed
investment fund that, through December 31, [●], provides an annual interest rate
on such amounts equal to [●] percent ([●]%), and after that date provides an
annual interest rate on such amounts as established by the Company from time to
time. This Agreement constitutes a Bonus Agreement pursuant to the Plan, and the
Subaccount constitutes a Bonus Agreement Deferral pursuant to the Plan.

 

(b) The amounts credited to the Subaccount, as adjusted for deemed investment
earnings and/or losses attributable thereto (the “Subaccount Balance”), shall
become vested and nonforfeitable on the [●] anniversary of the Vesting
Commencement Date (the “Vesting Date”), so long as Employee remains employed by
the Company through the Vesting Date.  Notwithstanding the foregoing, (i) upon
the termination of Employee’s employment with the Company as a result of
Employee’s death or Disability (as defined below) prior to the Vesting Date, the
Subaccount Balance shall immediately become fully vested and nonforfeitable as
of the date of such termination, and (ii) upon the termination of Employee’s
employment with the Company by the Company without Cause (as defined
below) prior to the Vesting Date,  a percentage of the Subaccount Balance shall
immediately become vested and nonforfeitable as of the date of such termination,
and such



--------------------------------------------------------------------------------

 



percentage shall be the percentage that would have become vested as of the date
of such termination if [●] % of the Subaccount Balance was deemed to be vested
on each anniversary of the Vesting Commencement Date that occurred prior to the
date of such termination. 

 

(c) Notwithstanding anything to the contrary herein, if the Company terminates
Employee’s employment for Cause at any time, Employee will forfeit his entire
interest (including any portion that has previously become vested) in the
Subaccount to the Company without compensation therefor. Further notwithstanding
anything to the contrary herein, if Employee resigns prior to the Vesting Date,
Employee will forfeit his entire interest in the Subaccount to the Company
without compensation therefor.

 

(d) Subject to Section 2.13(b), within ten (10) days after a Qualifying
Termination, Employee shall be paid the Subaccount Balance, calculated as of the
date of such Qualifying Termination, as one lump sum payment.

 

(e) The terms and conditions of the Plan will control in the case of any
conflict with the provisions of this Agreement;  provided, however, that the
vesting, forfeiture and time of payment provisions in this Section 1.1 shall
control over any inconsistent vesting, forfeiture and time of payment provisions
in the Plan.

 

(f) For purposes of this Agreement, the following terms shall have the meanings
set forth below:

 

(i) “Cause” shall mean a determination by the Company that one of the following
acts or circumstances has occurred:

 

A. A material act or acts of dishonesty or disloyalty by Employee that could or
have adversely affected the Company;

B. Employee’s breach of any of his obligations under this Agreement, which, if
correctable, remains uncorrected for 90 days following the date written notice
specifying such breach is given to Employee by the Company;

C. Employee’s breach of any of the Company’s policies, including, but not
limited to, the Company’s Code of Business Conduct, Human Resources policies,
and/or the Employee Confidentiality and Intellectual Property Agreement, which,
if correctable, remains uncorrected for 90 days following the date written
notice specifying such breach is given to Employee by the Company;

D. Employee’s gross negligence or willful misconduct in the performance of his
duties and services for the Company, including any intentional acts of
discrimination or harassment;



2

--------------------------------------------------------------------------------

 



E. Employee’s conviction of any felony or any crime involving moral turpitude;
or

F. Employee’s act or acts that are detrimental to the image or reputation of the
Company or acts that did or could result in material financial loss to the
Company.

(ii) “Disability” shall mean Employee’s becoming incapacitated or disabled by
accident, sickness or other circumstance resulting in an impairment (after
accounting for reasonable accommodation) that (A) renders him mentally or
physically incapable of performing the duties and services required of him for a
period of at least six months during any 12-month period and (B) is expected to
result in death or to last for a continuous period of not less than 12 months,
in each case, as determined in good faith by the Company.

 

(iii) “Qualifying Termination” shall mean the termination of Employee’s
employment with the Company (A) as a result of Employee’s death or Disability at
any time, (B) by the Company without Cause at any time, or (C) as a result of
Employee’s resignation on or after the Vesting Date.

 

(iv) “Significant Event” shall mean (A) a sale of all or substantially all of
the assets of the Company, (B) a merger, consolidation, or reorganization of
Nabors Industries Ltd. and/or its affiliates with another corporation or another
business entity, (C) any reorganization or restructuring of Nabors Industries
Ltd. and/or its affiliates including, without limitation, a transaction under
Rule 13e-3 of the Securities Exchange Act of 1934, (D) the formation of a master
limited partnership involving assets of the Company and/or its affiliates, (E)
the spin off or similar transaction involving the Company, or (F) any other
significant transaction involving Nabors Industries Ltd. and/or its affiliates. 

 

(v) “Vesting Commencement Date” shall mean [●].

 

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1 Company Policies.  Except as otherwise provided in this Agreement,
Employee will continue to be subject to all applicable policies and plans of the
Company, including, without limitation, the Nabors Dispute Resolution Program. 

 

Section 2.2 Employment.  It is understood and agreed that either the Company or
Employee may freely terminate Employee’s employment at any time for any reason.

 

Section 2.3 Assignability; Binding Nature.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors, heirs
(in the case of Employee) and assigns.  No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred

3

--------------------------------------------------------------------------------

 



pursuant to a Significant Event, provided that the assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, by written contract.  The Company further agrees that, in the
event of a Significant Event, it shall take whatever action it legally can in
order to cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder.  No rights or obligations of
Employee under this Agreement may be assigned or transferred by Employee other
than his rights to compensation and benefits. 

 

Section 2.4  Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by any means which
provides a receipt upon delivery and addressed as follows:

 

 

If to the Company to:

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 77067

Attention:  General Counsel

 

 

 

If to Employee to:

 

Employee’s current home address as reflected in Employee’s personnel file.

 

 

 

or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

Section 2.5 Applicable Law, Jurisdiction and Mandatory Forum.  This Agreement is
entered into under, and shall be governed for all purposes by, the laws of the
State of Texas.  Any dispute arising between Employee and the Company or any of
its affiliates, whether in connection with this Agreement, Employee’s
employment, or otherwise, shall be resolved through binding arbitration pursuant
to the Nabors Dispute Resolution Program, as in effect from time to time.

 

Section 2.6 No Waiver.  No failure by either Party hereto at any time to give
notice of any breach by the other Party of, or to require compliance with, any
condition or provision of this Agreement shall (i) be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.

 

Section 2.7 Severability. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 



4

--------------------------------------------------------------------------------

 



Section 2.8 Counterparts. This Agreement may be executed in one or more
counterparts (including by electronic mail or in portable document format
(.pdf)), each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

Section 2.9 Withholding of Taxes and Other Items. The Company may withhold from
any compensation or benefits payable under this Agreement all federal, state,
city or other taxes as may be required pursuant to any law or governmental
regulation or ruling (including any Federal Insurance Contributions Act taxes).
Furthermore, should Employee owe the Company any money at the time of
termination of employment, Employee authorizes and consents to the Company
deducting the amount owed by Employee from compensation otherwise owed Employee.

 

Section 2.10 Interpretation; Headings.  As used in this Agreement, “Company”
shall include the Company and each of its affiliates. As used in this Agreement,
“affiliate” shall mean any person or entity which directly or indirectly through
one or more intermediaries owns or controls, is owned or controlled by, or is
under common ownership or control with, the Company. The article, section and
paragraph headings have been inserted for purposes of convenience and shall not
be used for interpretive purposes. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the Parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the Parties.

 

Section 2.11 Termination. Termination of this Agreement shall not affect any
right or obligation of either Party set forth in Article I hereto which is
accrued or vested prior to or upon such termination.  In addition, the
provisions of Article II shall survive any termination of this Agreement.

 

Section 2.12 Entire Agreement; Additional Agreements. This Agreement, together
with the Plan, constitutes the entire agreement of the Parties with regard to
the subject matter hereof.  The Parties acknowledge and agree that they may, but
shall not be obligated to, enter into additional agreements similar to this
Agreement that may provide for the crediting of additional amounts to Employee’s
Account under the Plan but that such amounts shall be credited to separate
subaccount(s) under the Plan and shall vest and be paid at such other time(s) as
are provided in such additional agreement(s), unless otherwise provided
specifically therein. Each Party to this Agreement acknowledges that no
representation, inducement, promise or agreement, oral or written, has been made
by either Party, or by anyone acting on behalf of either Party, which is not
embodied herein.  Any modification of this Agreement will be effective only if
it is in writing and signed by the Party to be charged.

 

Section 2.13 Application of Section 409A of the Code.

 

(a) General.  To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), so as to prevent inclusion in gross income of any
amounts payable or benefits provided hereunder in a taxable year that is prior
to the taxable year or years in which such amounts or benefits would otherwise
actually be distributed, provided or otherwise made

5

--------------------------------------------------------------------------------

 



available to Employee.  This Agreement shall be construed, administered, and
governed in a manner consistent with this intent and the following provisions of
this Section 2.13 shall control over any contrary provisions of this Agreement. 

 

(b) Delayed Payment Restriction. Notwithstanding any provision in this Agreement
to the contrary, if employee is a Specified Employee (as defined in the Plan)
and any payment or benefit provided for herein or pursuant to any other
agreement or plan of the Company to which Employee is entitled to any payment or
benefit would be subject to additional taxes and interest under Section 409A of
the Code if Employee’s receipt of such payment or benefit is not delayed until
the Section 409A Payment Date (as defined below), then such payment or benefit
shall not be provided to Employee (or Employee’s estate, if applicable) until
the Section 409A Payment Date (and, at that time, Employee shall also receive
interest thereon from the date such payment or benefit would have been provided
in the absence of this paragraph until the date of receipt of such payment or
benefit at the short term applicable federal rate as in effect as of the
termination date; provided, however, that with respect to any delayed payment of
Employee’s Account Balance under the Plan, such Account Balance shall be
credited with deemed investment income in accordance with the terms of the
program and not interest under the terms of this Agreement).  For purposes of
this Agreement, “Section 409A Payment Date” shall mean the earlier of (1) the
date of Employee’s death or (2) the date which is six months after the date of
termination of Employee’s employment with the Company. Employee hereby agrees to
be bound by the Company’s determination of its Specified Employees in accordance
with the Plan and any of the methods permitted under Section 409A of the Code.

 

(c) Separation from Service.  Amounts payable hereunder upon Employee’s
termination or severance of employment with the Company that constitute deferred
compensation under Section 409A of the Code shall be paid upon Employee’s
“separation from service” within the meaning of Section 409A of the Code.

 

(d) Separate Payments.  For purposes of Section 409A of the Code, any rights to
payments and benefits under this Agreement shall be treated as rights to
separate payments for purposes of Section 409A of the Code.

 

(e) References to Section 409A.  References in this Agreement to Section 409A of
the Code include both that section of the Code itself and any regulations and
authoritative guidance promulgated thereunder. 

 

(f) Acknowledgement.  Employee acknowledges and agrees that, with respect to
this Agreement and any amendment hereto, he is not relying upon any written or
oral statement or representation of the Company, any of its affiliates, or any
of their respective officers, directors, shareholders, agents, attorneys or
successors (the “Nabors Parties”), or any failure of any such individual or
entity to disclose information, or any written or oral statements or
representations or failure to disclose information by any representative or
agent of any such individual or entity.  Employee acknowledges and agrees that,
with respect to this Agreement and any amendments hereto, Employee is relying on
his or her

6

--------------------------------------------------------------------------------

 



own judgment and the judgment of the professionals of Employee’s choice with
whom Employee has consulted.  The Nabors Parties shall have no liability to
Employee or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the requirements of, Section 409A of the Code.

 

[Remainder of this page left blank intentionally]

 

 



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

COMPANY:

 

[Insert applicable employing entity]

 

 

 

By:

Name:

Title:

 

 

EMPLOYEE:

 

 

 



[Insert name of Employee]

8

--------------------------------------------------------------------------------